Citation Nr: 1522161	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-10 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar strain.  

2.  Entitlement to service connection for cervical strain.  

3.  Entitlement to a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to June 1993.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in March 2015 before the undersigned Veterans Law Judge (VLJ), sitting in Winston-Salem, North Carolina.  A copy of the transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.  


REMAND

The Board is of the opinion that additional development is required before decisions are rendered as to the current claims.  

It is the Veteran's assertion that she has disorders of the lumbar and cervical spine that are of service origin.  At a recent Travel Board hearing, she provided testimony in support of her claims.  She said that she had back complaints during service as evidenced in the service treatment records (STRs).  (Review of the STRs reflects one instance when she reported sharp back pain in February 1992.)  She testified that she carried heavy objects during service causing back strain.  She also related that she suffered a head injury during service.  (The STRs reflect that she was kicked in the nose in 1990.  X-ray showed a hairline fracture of the nose.  The assessment was fracture of the nose.)  She argues that she incurred a cervical spine disorder at that time.  

In the alternative, the Veteran claims that spine disorders are secondary to her service-connected bilateral pes planus with plantar fasciitis.  She testified that a VA physician told her in 2009 that her back problems were related to her foot problems.  She also reported post service treatment by a private chiropractor.  The Veteran also claims that a rating in excess of 10 percent is warranted for her bilateral pes planus with plantar fasciitis.  At the hearing, she reported increased severity of her foot symptoms, to include swelling and pain.  She reported balance problems, callouses, and the need to wear support hose.  Her feet were painful to touch.  

Review of the record reflects that the record was kept open for a period of time following the 2015 hearing to enable the Veteran to submit additional records.  However, no such records were provided.  It is noted that the record does not include any VA treatment records dated prior to 2010.  It is believed that an additional attempt should be made to obtain any outstanding treatment records, private and VA.  

Given the Veteran's testimony, the record now indicates that her disorders of the lumbar and cervical spine may have been caused or aggravated by the service-connected pes planus with plantar fasciitis.  The AOJ should afford the Veteran a VA examination to obtain an opinion on such assertions.  The Board notes that the record contains a prior VA opinion from January 2011 regarding direct service connection of lumbar and cervical spine conditions.  That VA report does not support the Veteran's service connection claims.  However, the VA examiner did not address whether a secondary causation, such as the bilateral foot disorder or the inservice head/nose injury in 1990, caused or aggravated the lumbar or cervical spine conditions.  Thus, opinions considering the above evidence are needed.  

Moreover, as the Veteran continues to exhibit symptoms associated with her flat feet and plantar fasciitis, and as she and her representative continue to assert that current manifestations warrant an increased rating as to this disorder, the Board's finds that, after all outstanding medical records are associated with the claims file, a contemporaneous and thorough VA examination (which takes into account the records of the veteran's prior medical history, to include any additional medical evidence received subsequent to this remand) would be helpful in resolving the issue on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ (Agency or Original Jurisdiction) should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  This includes any VA records dated prior to 2009 and those dated after April 2011.  If additional information is provided by the Veteran, an attempt should be made to obtain private chiropractor records referenced at the March 2015 hearing.  

2.  Then, the AOJ should arrange for the Veteran to be scheduled for an appropriate VA examination to assess the nature and etiology of the Veteran's claimed lumbar spine and cervical spine disorders.  All pertinent evidence of record must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report.  

Based upon the review of the Veteran's pertinent history, examination of the Veteran, and with consideration of sound medical principles, the examiner should express an opinion with respect to any lumbar spine and cervical spine condition present as to whether it is as least as likely as not (50 percent probability or greater) that the disorder is of service origin, or was caused or permanently worsened by the Veteran's service-connected pes planus with plantar fasciitis.  The examiner should also provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any lumbar or cervical spine disorder resulted from the inservice blow to the head/nose in 1990.  

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  

3.  The Veteran should also be scheduled for a VA examination with an appropriate examiner to determine the current severity of her service-connected bilateral pes planus with plantar fasciitis.  The evidentiary record must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all pertinent symptomatology.  The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.  

The complete rationale for any opinion should be set forth.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner cannot provide an opinion, he or she must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.  

4.  The AOJ should also undertake any other development it determines to be warranted.  

5.  Then, the AOJ should again review the record and re-adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

